DETAILED ACTION
This office action follows a response filed on October 14, 2022.  Claims 1-4, 6, 8-10, 15, 16, 18, and 19 were amended.  Claims 7 and 11 were canceled, and new claims 20 and 21 were added.  Claims 1-6, 8-10, and 12-21 are pending.    

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 3, delete “copolymer” since there is no antecedent basis for the term “polar polyethylene copolymer” in the independent claim.  

Claim 9 is objected to because of the following informalities:  In line 2, please replace “comonomer(s)” with “comonomers” so that terminology is consistent with that recited in line 7 of the independent claim.

Claim 9 is objected to because of the following informalities:  In line 3, delete “copolymer”. 

Claim 18 is objected to because of the following informalities:  In line 3 please replace “on” with “onto”.

Claim 19 is objected to because of the following informalities:  In line 3, delete “copolymer”.  According to lines 6 and 7 of the independent claim, “polar polyethylene” is a genus, and “polyethylene copolymer” is a species of polar polyethylene.

Claim 19 is objected to because of the following informalities:  In line 4, delete “polar”.

Claim 19 is objected to because of the following informalities:  In line 5, delete “polar”.

Claim 19 is objected to because of the following informalities:  In line 6, delete “polar”.

Claim 20 is objected to because of the following informalities:  In line 2, please replace “comonomer(s)” with “comonomer”.


Claim 20 is objected to because of the following informalities:  In line 2, delete “copolymer”. 

Claim 20 is objected to because of the following informalities:  In line 3, delete “copolymer”. 

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, 9, 12, 16-19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 6,673,448).
Gustafsson et al. teaches a semiconducting composition comprising 50-90 wt % of an ethylene copolymer, carbon black in an amount at least sufficient to make the composition semiconducting, 0-8 wt % of a peroxide crosslinking agent, and 0-8 wt % of conventional additives.  The ethylene copolymer is an ethylene-alkyl (meth)acrylate copolymer containing 3-25 wt % of akyl (meth)acrylate comonomer.  Exemplary ethylene copolymers are ethylene-methyl acrylate copolymer, ethylene-ethyl acrylate copolymer, and ethylene-butyl acrylate copolymer.  According to inventors, inventive copolymer contains a comonomer free LDPE phase.  Suitable carbon black is a furnace black or an acetylene black.  Working examples show that a practical amount of carbon black is about 30-40 wt % based on a total weight of the composition.  The peroxide crosslinking agent is dicumyl peroxide, bis(t-butylperoxy) diisopropylbenzene, and 2,5-dimethyl-2,5-di(t-butylperoxy)hexyne-3.  Compositions of the prior art are used for manufacture of a semiconducting layer of a medium voltage cable.          

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 6,673,448).
Prior art is silent with respect to the scorch performance of inventive semiconducting compositions.   However, in light of the fact that compositions of the prior art are substantially the same as that recited in instant claims, reasonable basis exists to believe that they exhibit substantially the same properties.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 6,673,448) in view of Noyens et al. (US 8,425,806).
While Gustafsson et al. does not reveal the commercial source of carbon black for use in semiconductive polymer compositions, one of ordinary skill in the art would have found it obvious from Noyens et al. to use furnace carbon black supplied by Cabot.  This carbon black is available in pellet form and has an iodine adsorption number of 150-170 mg/g, an oil adsorption number of 106-116 mL/100 g, and a mean particle size of 11-20 nm.  The combination is obvious because Gustafsson et al. teaches use of carbon black and Noyens et al. furnishes an obvious missing element, and accordingly, one of ordinary skill in the art would have expected the combination of teaching to work with a reasonable expectation of success.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 6,673,448) in view of Smedberg et al. (US 2009/0227717).
Gustafsson et al. only provides three types of crosslinking agent.  One of ordinary skill in the art would have found it obvious from Smedberg et al. that a variety of peroxides may be used to prepare polymer compositions for cable insulation.  Reference teaches use of 2,5-dimethyl-2,5-di(t-butylperoxy)hexane and t-butylcumyl peroxide as useful materials for achieving crosslinking in such polymer compositions.  Absent any showing of criticality, one of ordinary skill in the art would have found it obvious to use functional equivalent crosslinking agents to practice the invention of Gustafsson et al., and the person of ordinary skill in the art would have expected such an embodiment to work with a reasonable expectation of success.



Response to Arguments
17.	The rejection of claims under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, set forth in paragraph 53 of the previous office action dated June 15, 2022, has been withdrawn in view of claim amendment. 
The rejections of claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention, set forth in paragraphs 55-58 of the previous office action, have been withdrawn in view of claim amendments.  
Applicant traverses the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 6,673,448), set forth in paragraph 62 of the previous office action.  Applicant submits that whereas the objective of prior art is to prepare semiconducting compositions of high heterogeneity to achieve sufficient conductivity, the objective of present invention is to prepare a semiconducting composition of lower heterogeneity in order to improve the scorch performance of the semiconducting composition.  Based on this line of reasoning, Applicant concludes that prior art fails to disclose and expressly teaches away from claimed semiconductive polymer compositions.  Applicant’s argument has been considered fully, but it is not persuasive.     
The present invention is drawn to a semiconductive polymer composition comprising a polymer component that is a polar polyethylene, a conducting component, a crosslinking agent in amount of 0.2 to 1.5 wt %, based on a total amount of the semiconductive polymer composition.  Gustafsson et al. teaches a semiconducting composition comprising a polar polyethylene, a conducting component, and a crosslinking agent in an amount of 0-8 wt %, based on a total amount of the semiconductive polymer composition.  Prior art also teaches the specific crosslinking agent, 2,5-dimethyl-2,5-di(t-butylperoxy)hexyne-3, recited in instant claims.  It can be seen that the composition of the prior art is substantially the same as that of instant claims, and therefore, it is deemed that claims are fully anticipated by the prior art.  A rejection based on anticipation is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with Applicant’s motivation.  Based on these considerations, the rejections of claims have been maintained.


Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
December 10, 2022